Citation Nr: 1314552	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  00-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the benefits of the Veteran's National Service Life Insurance (NSLI) policy.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to August 1947.  He died in July 1998.  The appellant is one of the Veteran's daughters.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which found that the appellant was not the sole beneficiary of the Veteran's NSLI policy as alleged, but rather a co-beneficiary.  The appellant has appealed this determination.

The appellant's claim is contested by two additional potential beneficiaries to the Veteran's NSLI policy, hereinafter referred to as E.F. and A.V.G.  Thus, the contested claims procedures are for application.  38 U.S.C.A. § 7105A.  Notably, an additional potential recipient, M.E.M., died in October 2000.  Although she was listed as a contingent beneficiary on the October 1979 beneficiary form, the subsequent terms of the Veteran's February 1981 last will and testament exclude her as a potential beneficiary.  Thus, the contested claims procedures do not apply to her estate.

In May 2000, the Board remanded this claim for additional development.  In December 2000, the Board issued a decision which held that the appellant was the sole principal beneficiary of the Veteran's NSLI policy without any contingent beneficiaries.  The claimant E.F. appealed the December 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in December 2002, the Court vacated the Board's decision and remanded the claim to the Board for further proceedings.

The Board remanded this claim for further development in October 2003 and July 2012.  






FINDINGS OF FACT

1.  In an October 1979 beneficiary designation, the Veteran designated that all of his daughters (appellant, E.F., A.V.G., and M.E.M.) receive an equal share of proceeds of his NSLI policy. 

2.  In a December 1996 beneficiary designation, the last beneficiary designation of record, the Veteran designated the appellant as the sole principal beneficiary of the NSLI policy. 

3.  The December 1996 beneficiary designation was a result of forgery.  

4.  There is not clear and convincing evidence that the Veteran intended for the appellant to be the sole beneficiary of his NSLI policy and that he took overt action to reasonably effectuate his intent.  Additionally, the preponderance of the evidence does not show that the Veteran did everything reasonably necessary to effectuate this intent.  


CONCLUSION OF LAW

The appellant is not the sole beneficiary of the Veteran's NSLI policy; therefore, the appellant, E.F., and A.V.G. are entitled to equal shares of the proceeds from such policy.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 8.19 (2012).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2012 letter, the appellant and A.V.G. were provided notice regarding what information and evidence is needed to substantiate the claim for entitlement to life insurance benefits, as well as what information and evidence must be submitted by them and what information and evidence will be obtained by VA.  In a December 2004 letter, E.F. was provided notice regarding what information and evidence is needed to substantiate the claim for entitlement to life insurance benefits, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA.      

Although the December 2004 and October 2012 notifications were issued after the adjudication on appeal, the case was subsequently readjudicated in the January 2013 supplemental statement of the case.  The claimants also had the opportunity to submit additional argument and evidence.  Therefore, the content timing error did not affect the essential fairness of the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, E.F., and A.V.G.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, a March 1999 forensic handwriting analysis report, the Veteran's last will and testament with amendment, the appellant's durable power of attorney for the Veteran, and numerous lay statements.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included undertaking proper development for the status of M.E.M., issuing a supplemental statement of the case to E.F. and A.V.G., providing VCAA notice to all claimants, obtaining the Veteran's VA medical records from January 1996 to July 1998, and obtaining any VA home applications that the Veteran made between 1996 to 1998.  In response, the RO/AMC determined that M.E.M. had died in October 2000 and associated her death certificate with the claims file.  The RO/AMC also issued an August 2011 supplemental statement of the case to E.F. and A.V.G.  Additionally, the RO/AMC provided VCAA notice to all the claimants.  Finally, the RO/AMC obtained the Veteran's VA medical records and determined that the Veteran had not made any VA home loan applications from 1996 to 1998.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The claimants were notified and aware of the evidence needed to substantiate the claim, the avenues through which they might obtain such evidence, and the allocation of responsibilities between themselves and VA in obtaining such evidence.  The appellant, E.F., and A.V.G. were active participants in the claims process by providing evidence and argument.  Thus, they were provided with meaningful opportunities to participate in the claims process and have done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the claimants.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

A National Service Life Insurance policy is a contract between the veteran and the Federal Government which assigns legally binding duties and responsibilities to each party.  The veteran, as the insured party, possesses the right to designate the beneficiary or beneficiaries of the policy, and at all times enjoys the right to change the beneficiary or beneficiaries without the consent of such beneficiary or beneficiaries.  A change of beneficiary to be effective must be made by notice in writing signed by the insured and forwarded to the VA by the insured or designated agent, and must contain sufficient information to identify the insured.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.22 (2012).  Thus, the federal statute governing NSLI policies gives the veteran the right to change the beneficiary of an NSLI policy at any time, with or without the knowledge or consent of any present or prior beneficiaries.  See Wissner v. Wissner, 338 U.S. 655, 658 (1950); Young v. Derwinski, 2 Vet. App. 59 (1992).  

As the insurer, the Federal Government promises to pay the proceeds of the National Service Life Insurance policy to whomsoever the veteran designates as the beneficiary or beneficiaries of the policy proceeds.  Should questions arise regarding the proper beneficiaries of National Service Life Insurance policies federal law rather than state law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  

Attempts by a veteran to change beneficiaries are liberally construed by reviewing courts so as to effectuate the veteran's intent, with a two-prong test being used to determine if an actual change of beneficiaries has taken place.  First, there must be evidence of an intention on the part of the Veteran to change the beneficiary, and second, there must be some overt act done to effectuate that intent.  Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Jones v. Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. App. 129, 133 (1998).  

A person seeking to show that the NSLI insured veteran had made a valid beneficiary change may prevail by proving that the insured veteran complied with the regulations in filing a valid change of beneficiary with VA.  Second, if this cannot be shown, then, in order to prevail, the claimant must prove by clear and convincing evidence that the insured veteran intended that the claimant should be the beneficiary and also prove that the insured veteran took an overt action reasonably designed to effectuate that intent.  Third, if the insured veteran's intent cannot be proven by clear and convincing evidence, then the claimant must prove the insured veteran's intent by a preponderance of the evidence and must also prove that the insured veteran did everything reasonably necessary, or at least everything he or she subjectively and reasonably believed was necessary, to effectuate his intention.  In applying this test, the party claiming the insured veteran intended to change the beneficiary of his or her NSLI policy has the burden of proof.  Fagan v. West, 13 Vet. App. 48, 57 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimants or obtained on their behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

This case involves a dispute over payment of the Veteran's NSLI policy to the appellant, the existing designated sole beneficiary as indicated on the policy.  The appellant is the adult daughter of the deceased Veteran.  Her sisters, E.F. and A.V.G., are potential beneficiaries of the Veteran's NSLI policy.  The Board notes that the appellant's other sister and potential beneficiary, M.E.M., died in October 2000.  Although she was listed as a contingent beneficiary on an October 1979 beneficiary form, the subsequent terms of the Veteran's February 1981 last will and testament exclude her as a potential beneficiary.  Therefore, M.E.M.'s estate will not be subject to the dispute, and the Board will only discuss the claims of E.F. and A.V.G.  

In an October 1979 NSLI policy beneficiary form, the Veteran named the appellant as the principal beneficiary and designated E.F. and A.V.G. as contingent beneficiaries.  Despite the appellant's designation as the principal beneficiary, the Veteran stipulated that all of his daughters would receive equal shares of the proceeds.  

In a beneficiary form received by VA in December 1996, the Veteran purportedly changed his beneficiary designation to that of the appellant as the sole beneficiary.  

The Veteran died in July 1998.  In August 1998, the appellant filed a claim seeking the entire proceeds from the Veteran's NSLI policy.  Payment was authorized to her as the designated sole beneficiary.  Subsequently in August 1998, E.F. filed a protest of payment of the insurance proceeds to the appellant as the sole beneficiary.  

E.F. argues that the proceeds should not be paid solely to the appellant because the change in beneficiary was invalid.  She contends that the Veteran's signature on the December 1996 beneficiary form was a forgery. 

The December 1996 designation of beneficiary was in writing; was signed by the insured (the Veteran); contained sufficient information to identify the Veteran agent; and was in the constructive possession of the Department of Veterans Affairs.  Hence it was valid on its face.  See 38 C.F.R. § 8.19 (2012).  

However, in March 1999, VA's Office of Inspector General Forensic Laboratory conducted a handwriting analysis of the Veteran's December 1996 signature.  The forensic laboratory report concluded that the Veteran did not sign the beneficiary form received by VA in December 1996.  Therefore, the Board finds that the December 1996 change of beneficiary designation is invalid, as it was the result of forgery.      

Although the evidence indicates that the Veteran did not file a valid change of beneficiary with VA, the appellant can also prove her claim with clear and convincing evidence that the Veteran intended that she should be the sole beneficiary and that he took an overt action reasonably designed to effectuate that intent.  If she cannot prove her claim with clear and convincing evidence, the appellant may prove the Veteran's intent by a preponderance of the evidence and a showing that the Veteran did everything reasonably necessary, or at least everything he subjectively and reasonably believed was necessary, to effectuate his intention.  Fagan v. West, 13 Vet. App. 48, 57.    

In the Veteran's February 1981 will, his four daughters were named as his only children, and M.E.M. was specifically excluded as his legal heir.  The Veteran's three remaining daughters (the appellant, E.F., and A.V.G.) were to receive equal shares of his estate, but his National Service Life Insurance policy was not specifically mentioned.  This will was amended in August 1993 to appoint the appellant as executor of the Veteran's estate.  

The Veteran's February 1996 private life insurance application shows that the Veteran had named the appellant to be the sole principal beneficiary of the insurance policy.  

In an August 1998 statement, A.V.G. reported that in 1995, the Veteran had told her that the appellant had been having financial difficulties in her life and that he was going to add her name to his checking account in order to help her out.  He had also indicated that when he passed away, any money left in his checking account would go to the appellant.  A.V.G. also stated that in 1996, the Veteran had told her that he was designating the appellant as the beneficiary of his VA life insurance because he knew that if A.V.G. ever needed help, the appellant would provide help.  He indicated that he was not sure if E.F. would provide help if A.V.G. needed it.  He also stated that he was not going to tell E.F. that he was designating the appellant as his beneficiary because what he did with his money while he was alive was none of her business and that the designation of a beneficiary was his decision alone.     

The appellant's niece and Veteran's granddaughter, C.A.J., submitted a statement dated in October 1998.  She stated that she had lived with the Veteran for a period of time beginning in August 1993, and that she had observed a very close relationship between the Veteran and the appellant.  The appellant had visited the Veteran on many occasions and assisted him in his personal affairs.  She had also been listed as the emergency contact on the Veteran's apartment lease.  C.A.J. did not specifically mention the Veteran's VA insurance policy, but did indicate that he had named the appellant as trustee over his financial matters.  The Veteran had informed her that when he died, the appellant would know what he wanted to do with his personal belongings.  

In several statements dated in October 1998, several of the Veteran's friends reported that they had seen the Veteran on a weekly basis from 1990 until his death, and that he had not exhibited a diminished mental capacity at any time.  The Veteran had handled the money from the VFW fund-raising bingo games until he had been forced to enter the hospital for health problems, and there had never been a question as to the Veteran's competency to perform these tasks.  

A.C.C., the appellant's daughter and the Veteran's granddaughter, was listed as the sole witness to the signing of the December 1996 beneficiary designation form.  She was sent a May 1999 VA letter asking for information regarding the signing of that form.  In response, she stated that the form had already been signed at the time she was asked by the Veteran to serve as a witness.  The form had been completed by the appellant.  According to A.C.C.'s statement, no one else had been in the Veteran's home at the time he had personally asked her to sign the form as a witness.  He had also stated to her that it was his intention to give the entire amount of the insurance proceeds to the appellant.  She reported that he had been acting of his own free will and that he had not appeared to have any mental defect or impairment at that time.  

In a July 1999 letter, the administrator of the Veteran's apartment complex reported that during his residence from December 1991 to September 1997, the Veteran had been the only person on the lease, but that he had named the appellant as his emergency contact.  

A.V.G. made another statement in support of the appellant in November 1999.  She stated that around December 1996, she had spoken with the Veteran regarding his VA insurance policy.  He had again stated that it was his intention to award the entire amount of the policy proceeds to the appellant, and that he had recently completed and mailed a VA form for that purpose.  A.V.G. also reported that she had spoken with E.F. after the Veteran's death and that E.F. had acted like she had not known anything about the Veteran's VA insurance policy.  E.F. had talked about the Veteran's will and indicated that she had wanted the original will to take effect so that all 4 daughters would receive something from the Veteran.  In another November 1999 statement, A.V.G. reiterated that her father had explicitly expressed to her his intention to name the appellant as the sole beneficiary of his VA insurance policy.  Additionally, he had told her that such an action had already been accomplished by him.  A.V.G. also reported that the appellant had assisted the Veteran on several occasions when he had needed help, and he had wished to reward her for such assistance.  She indicated that the Veteran and E.F. had been estranged for several years.  

In a November 1999 statement, F.H. reported that he had been a friend of the Veteran's since 1981.  F.H. stated that the Veteran had expressed an intention to name the appellant as his sole beneficiary of his VA insurance policy, and had requested a form from the VA to effectuate that intent.  F.H. maintained that in 1996, he had been visiting the Veteran on the day the VA designation of beneficiary form arrived, and that the Veteran had been very excited to have received the form to make this change in his insurance policy.  

In December 2000 and July 2003 statements, the Veteran's surviving sister contended that E.F. had been intimately involved in the Veteran's care, including his terminal hospitalization.  She indicated that the Veteran had asked the appellant to help pay his bills because she did not work, and the Veteran had not wanted E.F. to take off time from work to take care of his business.  The Veteran's sister reported that the Veteran himself had informed her that he intended to share his NSLI proceeds equally among his children.

E.F.'s husband has also submitted statements dated in March 2001 and July 2003 which allege that he and E.F. saw the Veteran on a weekly basis and spent every other holiday with him.  E.F. reported that the Veteran had told him that he was planning on leaving all of his assets to be equally shared between the appellant, E.F., and A.V.G.  He indicated that he had overheard the Veteran telling E.F. at the hospital that he would leave everything he had to his 3 daughters, including his bank account and life insurance.  E.F.'s husband also claimed that the appellant failed in her care to the Veteran as well as her fiduciary duty in exercising her power of attorney on behalf of the Veteran during his lifetime.  He maintained that A.V.G. had very little contact with the Veteran and little actual personal knowledge of the relationship between E.F. and the Veteran.  

In a March 2001 statement, E.F. reported that when her daughter had been living with the appellant, she had witnessed A.C.C. forging the Veteran's name on a VA home loan application in the year preceding his death.  Additionally, in a July 2003 statement, E.F. maintained that 2 months previously, her niece C.A.J. had come to visit her.  She indicated that when she had asked C.A.J. why she had written the false October 1998 statement for the appellant, C.A.J. had explained that she had been having problems with drugs, and the appellant had offered to help her with money if she would write the statement in support of her claim.  

E.F. also maintained that she had talked with A.V.G. and that A.V.G. had admitted that she had possibly misunderstood the Veteran's intent about leaving all of his insurance proceeds to the appellant.  A.V.G. had indicated that the words in her letters had been suggested by the appellant and had not been her own thoughts or feelings.  E.F. submitted emails dated from May 2003 to June 2003 between her and A.V.G.  These emails indicate that A.V.G. was having financial difficulties but that she would try to write a letter in support of E.F.'s claim.  

A July 2003 statement from E.F.'s friend revealed that she had witnessed the Veteran frequently visiting at E.F.'s home.  She reported that E.F. and the Veteran had had a loving relationship and that E.F. had frequently visited the Veteran when he was hospitalized prior to his death.  

VA medical records dated from July 1990 to July 1998 show that both the appellant and E.F. were both mentioned in connection with the Veteran's various treatment sessions as emergency contacts.  An August 1997 Durable Power of Attorney appointed the appellant as the Veteran's power of attorney while a July 1998 VA medical report indicates that E.F. was the family spokesperson and decision maker.  Medical records dated in September 1997 show that the appellant was counseled for caregiver burnout.  

The burden of proof of the Veteran's intent rests on the appellant.  However, having reviewed the evidence, the Board finds that there is not clear and convincing evidence that the Veteran intended that the appellant should be the sole beneficiary of his NSLI policy and that he took an overt action reasonably designed to effectuate that intent.  The Board also finds that a preponderance of the evidence does not show that the Veteran did everything reasonably necessary, or what he subjectively and reasonably believed was necessary, to effectuate his intention to designate the appellant as the sole beneficiary of his NSLI policy.  

The Board acknowledges that the Veteran designated the appellant to be the sole beneficiary in a February 1996 private life insurance application form and also appointed her to be the executor of his estate in an August 1993 amendment to his will.  However, these designations only speak directly to the Veteran's intent with regard to his private life insurance policy and who should execute the division of his estate.  They do not necessarily indicate that the Veteran intended to have the appellant as the sole beneficiary of his NSLI policy.  Indeed, the Veteran's February 1981 will stipulated that the appellant, E.F., and A.V.G. should all receive equal shares of his estate.  Although the Veteran made an August 1993 amendment to his will to appoint the appellant as the executor of his estate, he made no subsequent amendments regarding whether the appellant should receive more than an equal share of his estate.  

With respect to A.V.G.'s statements in support of the claim that the Veteran had intended for the appellant to be the sole beneficiary on his NSLI policy, the Board notes that while A.V.G. appeared to have initially made these statements against her own interest in favor of the appellant, her later actions were inconsistent with these earlier statements.  In February 2000, after being notified that the appellant's claim had been denied and that she was thus entitled to a share of the Veteran's NSLI policy proceeds, A.V.G. filed a claim for her share of the life insurance proceeds rather than assign her share to the appellant.  Additionally, emails dated from May 2003 to June 2003 between A.V.G. and E.F. suggest that A.V.G. had changed her mind and was intending to write a letter in support of E.F.'s claim that the Veteran had not intended for the appellant to be the sole beneficiary of the NSLI policy.   

Regarding C.A.J.'s October 1998 statement, the Board notes that she did not directly discuss the Veteran's intent with respect to his NSLI policy, as she did not specifically mention the Veteran's VA insurance policy, but only indicated that the Veteran had named the appellant as trustee over his financial matters.  Furthermore, C.A.J.'s later purported admission to E.F. that she had only written a statement for the appellant in exchange for money and help with her drug problems goes against the credibility of C.A.J.'s initial October 1998 statement. 

In regards to A.C.C.'s May 1999 statement, she maintained that the Veteran had informed her that it was his intention to give the entire amount of the VA life insurance proceeds to the appellant.  However, the Board notes that she had not actually witnessed the Veteran signing the change of beneficiary designation form.  Indeed, the form had already been signed at the time she was asked by the Veteran to serve as a witness.  Moreover, although no one else had been in the Veteran's home at the time he had personally asked her to sign the form as a witness, A.C.C. reported that the form had been completed by the appellant.  Additionally, E.F. has subsequently challenged A.C.C.'s credibility by reporting that her daughter had witnessed A.C.C. forging the Veteran's signature on a VA home loan application form in the last year prior to his death.             

The Board acknowledges that the Veteran's friend F.H. has asserted that the Veteran had informed him that the appellant would be the sole beneficiary of his NSLI policy.  However, this statement has been countered by statements from the Veteran's sister and E.F.'s husband that the Veteran had always intended for the proceeds from his NSLI policy to be split equally between the appellant, E.F., and A.V.G.  

Finally, the evidence indicates that the appellant was the Veteran's emergency contact on his apartment lease and for medical treatment purposes, had a durable power of attorney for the Veteran, and was a caregiver for the Veteran for at least some time.  However, the Board reiterates that the designation of the appellant as an emergency contact or a durable power of attorney does not necessarily mean that the Veteran intended for her to be the sole beneficiary for his NSLI policy.  These designations are direct evidence of the Veteran's intent for emergency contact and power of attorney purposes but do not necessarily indicate his intent with respect to his NSLI policy beneficiary.  Indeed, the evidence also shows that E.F. was listed as the Veteran's emergency contact on several medical records, and she was the designated family spokesperson and decision maker prior to the Veteran's death.  

The Board finds that the evidence is, at best, in equipoise regarding whether the Veteran intended for the appellant to be the sole beneficiary of his NSLI policy.  The appellant has not presented clear and convincing evidence that the Veteran intended for her to be the sole beneficiary, as there are also contradictory allegations and cross-allegations of record.  Given that the Veteran's signature on the December 1996 change of beneficiary form was found to be invalid, there is also not clear and convincing evidence that the Veteran took an overt action to effectuate his intent of making the appellant the sole beneficiary.  The Board also finds that as there are contradicting statements of record of equal credibility regarding what the Veteran reported to be his intent for the beneficiaries of his NSLI policy, the preponderance of the evidence does not show that the Veteran did everything reasonably necessary to effectuate his intention.        

In sum, the evidence is against a finding that the change of beneficiary was valid, that the Veteran intended for the appellant to be the sole beneficiary and took an overt action reasonably designed to effectuate that intent, or that he did everything reasonably necessary to effectuate his intention.  Therefore, the appellant is not entitled to recognition as the sole beneficiary of the Veteran's NSLI policy, and instead, E.F., A.V.G., and the appellant are entitled to equal shares of the proceeds of the NSLI policy.  


ORDER

The appellant is not solely entitled to the proceeds of the Veteran's NSLI policy.  The appeal is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


